DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021, has been entered.
Claims 1-23 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
Beginning at page 10, the applicant argues against the Section 112(b) rejections of claims 17 and 20 based on the amendments.  The examiner’s Section 112(b) rejections herein are based on the amended language.
Beginning at page 10 the applicant argues that the examiner’s combination does not disclose the now amended independent claims 1, 9, and 17.  The examiner respectfully disagrees, and has specifically explained his position in the current rejections proximate the amendment.
The applicant’s arguments with regard to all other claims rises or falls on the outcome of its arguments above.

Claim Rejections - 35 USC § 112

Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 17  This claim recites a set of diverters and then recites a first diverter and a second diverter, making it unclear whether the first and second diverters are additional to the set of diverters.  An amendment to “a first diverter of the set of diverters” and “a second diverter of the second diverter” would overcome this rejection.  Claims 18-23 depend from claim 17.
Claim 20  This claim recites “determining the second diverter” and depends from a claim reciting “selecting the second diverter,” making it unclear whether determining and selecting are intended to be the same action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Camp et al. (WO2018022045) [Camp], in view of Reddy et al. (US20140174737).
Claim 1  Camp discloses a system [Abstract; Figs. 4-10] comprising: a pressure sensor [injection tools 116 include sensors, including pressure sensors; page 8, line 23 – page 9, line 10];
a processing device communicatively coupled to the pressure sensor; and a non-transitory computer-readable medium comprising instructions that when executed by the processing device [Fig. 10; page 29, line 27 – page 31, line 22], cause the processing device to perform operations including:
defining a diverter schedule, the diverter schedule including a set of diverters to be pumped into a wellbore over a duration of time [page 4, line 24 – page 4, line 9; page 7, lines 12-21];
pumping a first diverter of the set of diverters into the wellbore, the first diverter including matter corresponding to one or more mesh values [a plurality of diverter phases are disclosed(abstract) and diverters include particulates, thus, a particulate mesh size is disclosed for the phases (page 1, lines 24-29)];
[although not specifically claimed as such the present application optionally defines “onset of pressure response” as “the time delay or the displacement volume required to see a first pressure signal (i.e., increase in pressure since the diverter hit downhole)”; Camp discloses a desired/targeted diversion pressure response (“DPR”) which is a function of the amount of diverter, the amount being calculated and that amount measured and used, and then the actual DPR using that amount is compared to the calculated targeted DPR, and if different above a threshold, then the diagnostic data model is updated, thus ultimately modifying the diverter schedule for future diversion phases (page 17, line 25 – page 19, line 9, page 15, line 25 – page 17, line 10, page 20, line 1 – page 21, line 5)];
selecting a second diverter of the set of diverters using the onset of pressure response value and the diverter schedule, the second diverter including matter corresponding to one or more mesh values [the next diverter must be selected based on the diverter schedule modified by the measurement of onset of pressure response discussed in the foregoing]; and
pumping the second diverter into the wellbore [based on the foregoing update];
wherein the onset of pressure response value is defined as (a) an amount of time between pumping a material into the wellbore and an increase in pressure detected by the pressure sensor, or (b) a displacement volume of a fluid pumped into the wellbore corresponding to an increase in pressure detected by the pressure sensor [the latter definition equates to the specification definition quoted and satisfied by the examiner in the foregoing portions of this rejection, such that Camp discloses such a displacement volume corresponding to/required to cause the detected increase in pressure, Camp then using the pressure detected at least in the sense that is compared to a target and if sufficiently different then the model is updated resulting in the selection of the second diverter, as described in the foregoing].
Camp does not explicitly disclose (a) that the schedule (as modified based on real time data) is intended to systemically generate complexity in a formation [although it is arguable that the improved distribution over the intervals/sections 118 would be a generation of complexity (since more fractures are created/treated), in the interest of compact prosecution, the examiner assumes the intended complexity requires the creation of at least one secondary or tertiary fracture to at least one primary/secondary fracture at each diversion stage], or (b) that a different mesh value is used for the second diverter injection. 
Reddy discloses generating complexity in a formation by plugging a first/primary fracture using a diverter drop and then hydraulically creating at least one secondary fracture by applying hydraulic pressure to the first/primary fracture at the diverter plug [para. 0007, 0009,0067], and further discloses that creating fracture diverter plugs farther from the wellbore and nearer to the wellbore, requires a relatively higher diverter mesh value and a relatively lower diverter mesh value, respectively.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of  Camp to provide that the schedule would include at least two of its diversion phases to be in a common first/primary fracture such that a first diverter plug placement, farther from the wellbore than the second, would cause the creation of a secondary fracture by preventing the growth/extension of the primary fracture, and further such that the second diverter plug placement would be nearer to the wellbore and would cause the creation of either another secondary fracture from the primary fracture (if the plug is nearer to the wellbore than the secondary fracture) or a tertiary fracture from the secondary fracture (if the second plug is 
Claim 2  Camp, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that a mass of the first diverter of the set of diverters is approximately the same as a mass of the second diverter of the set of diverters, and wherein an average of the one or more second mesh values is less than an average of the one or more first mesh values. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to use substantially the same diverter material in two sequential diversion phases, since there is a finite choice to use the same or different materials (or to use similar mass or not to use similar mass).  And further, once the mass decision is made it would be obvious to use a different mesh value, since there are only four choices (same mass-same mesh, same mass-different mesh, different mass – same mesh, different mass-different mesh).  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Additionally, as to the second mesh average values being less than the first mesh average values, it would have obvious to use larger size particles in the second diversion phase, as disclosed by Reddy for near wellbore diverter plug placement.  One of ordinary skill in the art would reasonably have expected that choosing the smaller second average mesh value would have been within the skill of the art and would yield and achieve the predictable result that a second diverter plug would be placed nearer to the wellbore than the first diverter plug.
Claim 3  Camp, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the mass of the first diverter of the set of diverters is different from a mass of the second diverter, and wherein an average of the one or more second mesh values is less than an average of the one or more first mesh values. Finite choice between using same material or different material.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to use a different diverter material in two sequential diversion phases, since there is a finite choice to use the same or different materials (or to use similar mass or not to use similar mass).  And further, once the mass decision is made it would be obvious to use a different mesh value, since there are only four choices (same mass-same mesh, same mass-different mesh, different mass – same mesh, different mass-different mesh).  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Additionally, as to the second mesh average values being less than the first mesh average values, it would have obvious to use larger size particles in the second diversion phase, as disclosed by Reddy for near wellbore diverter plug placement.  One of ordinary skill in the art would reasonably have expected that choosing the smaller second average mesh value would have been within the skill of the art and would yield and achieve the predictable result that a second diverter plug would be placed nearer to the wellbore than the first diverter plug.
Claim 4  Camp, as modified with respect to claim 1, discloses that diagnostic data used as part of the diagnostic data model updating for diversion stage planning modification includes the extent of fracture growth monitored at each diversion stage, thereby disclosing that the selecting the second diverter of the set of diverters to be pumped into the wellbore comprises: including estimating a fracture width or length after pumping the first diverter into the wellbore using the onset of pressure response value [page 8, lines 23-32], and otherwise discloses all the limitations of this claim, but does not explicitly disclose determining the next diverter of the set of diverters to be pumped into the wellbore is based on the fracture width or length.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to include using the foregoing data, model updating, and diversion phase scheduling to determine the next diverter of the set of diverters to be pumped into the wellbore based on the fracture width or length.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the claim 1 usage of the displacement volume required to see a first pressure signal as the OPR (as discussed at claim 1), would optimally consider the 
Claim 5  Camp, as modified with respect to claim 1, discloses that selecting the next diverter of the set of diverters to be pumped into the wellbore comprises: identifying, using the diverter schedule, a second diverter of the set of diverters that is scheduled to be pumped into the wellbore after the first diverter [as discussed at claim 1], and otherwise discloses all the limitations of this claim, but does not explicitly disclose determining that the onset of pressure response value is less than a first onset of pressure response threshold value associated with the first diverter and greater than a second onset of pressure response threshold value associated with the second diverter; and selecting, based on determining that the onset of pressure response value is less than the first onset of pressure response threshold value associated with the first diverter and greater than the second onset of pressure response threshold value associated with the second diverter.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to choose the second diverter only after determining that the onset of pressure response value measured is less than a first onset of pressure response threshold value associated with the first diverter [in that, if greater, it would suggest that the diverter plug’s placement was farther from the wellbore than anticipated], and to choose the second diverter only after determining that the onset of pressure response value measured is greater than the second onset of pressure response threshold value associated with the second diverter [in that, if less, it would suggest that an insufficient volume of the second diverter would be present to fill the fracture to the desired location of the second diverter plug because the type of diverter resulted in placement beyond the intended location].  In this regard, the operator has the 
Claim 6  Camp, as modified with respect to claim 1, discloses that selecting the next diverter of the set of diverters to be pumped into the wellbore comprises: identifying, using the diverter schedule, a proposed second diverter of the set of diverters that is scheduled to be pumped into the wellbore after the first diverter [as discussed at claim 1], and otherwise discloses all the limitations of this claim, but does not explicitly disclose determining that the onset of pressure response value is below a first onset of pressure response threshold value associated with the proposed second diverter; and selecting, from the set of diverters and based on determining that the onset of pressure response value is below the first onset of pressure response threshold value associated with the proposed second diverter, the second diverter to be the next diverter, the different diverter being associated with a second onset of pressure response threshold value that is exceeded by the onset of pressure response value.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to choose the second diverter only after determining that the onset of pressure response value measured is below a first onset of pressure response threshold value associated with the second diverter [this would be undesirable in that it would suggest that the diverter plug’s displacement volume would not be enough to set the new diverter plug], and to choose a second diverter only after determining that the onset of pressure response value measured is greater than the second onset of pressure response threshold value associated with the second diverter [such that enough displacement volume of the second diverter would then be sufficient to set the diverter plug].  In this regard, the operator has the advantage of the diagnostic data model being updated to properly assess the type of diverter needed for a successful second diverter drop, in order to rule out improper diverter types and confirm proper diverter types.  Thus, one of ordinary skill in the art would reasonably have expected that this process of considering and rejecting a diverter type, then considering and confirming a second/different diverter type as the second diverter would have been within the skill of the art and would yield and achieve the predictable result that the next diverter plug would be properly placed and functional. 
Claim 7  Camp, as modified with respect to claim 1, discloses determining a second onset of pressure response value using a measurement by the pressure sensor, during or after pumping the second diverter into the wellbore [such sensor needed to determine when an appropriate rise in pressure occurred, this event defining the displacement volume that is the next onset of pressure response]; and 
selecting a third diverter using the second onset of pressure response value and the diverter schedule [the onset of pressure measurement happens at each diversion phase, since the model is updated at each such phase; page 17, line 17 – page 19, line 9], the third diverter including matter corresponding to one or more third mesh values, an average of the one or more third mesh values being smaller than an average of the one or more first mesh values and an average of the one or more second mesh values [Reddy’s disclosure indicates such mesh relationships arising as the diverter plug locations get nearer to the wellbore, such a location progression arising from the diverter plug placement of claim 1; Reddy para. 0067]; and 
pumping the third diverter into the wellbore.
Claim 8  Camp, as modified with respect to claim 1, discloses that the non-transitory computer-readable medium comprises instructions that when executed by the processing device, cause the processing device to perform operations including determining, a mass of a proppant to pump into the wellbore before or after each diverter of the set of diverters scheduled to be pumped into the wellbore, wherein the mass of the proppant is determined, in part, by a quantity of diverter stages in the diverter schedule [page 14, line 3 – page 15, line 18].
Claim 9  As discussed with respect to claim 1, Camp discloses a computer-implemented [Fig. 10; page 29, line 27 – page 31, line 22] method [Abstract; Figs. 4-10] comprising: 
defining a diverter schedule, the diverter schedule including a set of diverters to be pumped into a wellbore over a duration of time [page 4, line 24 – page 4, line 9; page 7, lines 12-21]; 
pumping a first diverter of the set of diverters into the wellbore, the first diverter including matter corresponding to one or more mesh values [a plurality of diverter phases are disclosed(abstract) and diverters include particulates, thus, a particulate mesh size is disclosed for the phases (page 1, lines 24-29)]; 
determining an onset of pressure response value using a measurement by a pressure sensor [injection tools 116 include sensors, including pressure sensors; page 8, line 23 – page 9, line 10] during or after pumping the first diverter into the wellbore [although not specifically claimed as such the present application optionally defines “onset of pressure response” as “the time delay or the displacement volume required to see a first pressure signal (i.e., increase in pressure since the diverter hit downhole)”; Camp discloses a desired/targeted diversion pressure response (“DPR”) which is a function of the amount of diverter, the amount being calculated and that amount measured an used, and then the actual DPR using that amount is compared to the calculated targeted DPR, and if different above a threshold, then the diagnostic data model is updated, thus ultimately modifying the diverter schedule for future diversion phases (page 17, line 25 – page 19, line 9, page 15, line 25 – page 17, line 10, page 20, line 1 – page 21, line 5)]; 
wherein the onset of pressure response value is defined as (a) an amount of time between pumping a material into the wellbore and an increase in pressure detected by the pressure sensor, or (b) a displacement volume of a fluid pumped into the wellbore corresponding to an increase in pressure detected by the pressure sensor [the latter definition equates to the specification definition quoted and satisfied by the examiner in the foregoing portions of this rejection, such that Camp discloses such a displacement volume corresponding to/required to cause the detected increase in pressure, Camp then using the pressure detected at least in the sense that is compared to a target and if sufficiently different then the model is updated resulting in the selection of the second diverter, as described in the foregoing].
selecting a second diverter of the set of diverters using the onset of pressure response value and the diverter schedule, the second diverter including matter corresponding to one or more mesh values [the next diverter must be selected based on the diverter schedule modified by the measurement of onset of pressure response discussed in the foregoing]; and 
pumping the second diverter into the wellbore [based on the foregoing update].  
[although it is arguable that the improved distribution over the intervals/sections 118 would be a generation of complexity (since more fractures are created/treated), in the interest of compact prosecution, the examiner assumes the intended complexity requires the creation of at least one secondary or tertiary fracture to at least one primary/secondary fracture at each diversion stage], or (b) that a different mesh value is used for the second diverter injection. 
Reddy discloses generating complexity in a formation by plugging a first/primary fracture using a diverter drop and then hydraulically creating at least one secondary fracture by applying hydraulic pressure to the first/primary fracture at the diverter plug [para. 0007, 0009,0067], and further discloses that creating fracture diverter plugs farther from the wellbore and nearer to the wellbore, requires a relatively higher diverter mesh value and a relatively lower diverter mesh value, respectively.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of  Camp to provide that the schedule would include at least two of its diversion phases to be in a common first/primary fracture such that a first diverter plug placement, farther from the wellbore than the second, would cause the creation of a secondary fracture by preventing the growth/extension of the primary fracture, and further such that the second diverter plug placement would be nearer to the wellbore and would cause the creation of either another secondary fracture from the primary fracture (if the plug is nearer to the wellbore than the secondary fracture) or a tertiary fracture from the secondary fracture (if the second plug is farther from the wellbore than the first secondary fracture), the second diverter plug placement using a lower mesh value diverter than the first diverter plug placement because the former is 
Claim 10  Camp, as modified with respect to claim 9, discloses a computer-implemented method, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that a mass of the first diverter of the set of diverters is approximately the same as a mass of the second diverter, and wherein an average of the one or more second mesh values is less than an average of the one or more first mesh values. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to use substantially the same diverter material in two sequential diversion phases, since there is a finite choice to use the same or different materials (or to use similar mass or not to use similar mass).  And further, once the mass decision is made it would be obvious to use a different mesh value, since there are only four choices (same mass-same mesh, same mass-different mesh, different mass – same mesh, different mass-different mesh).  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Additionally, as to the second mesh average values being less than the first mesh average values, it would have obvious to use larger 
Claim 11  Camp, as modified with respect to claim 9, discloses a computer-implemented method, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that a mass of the first diverter of the set of diverters is different from a mass of the second diverter of the set of diverters, and wherein an average of the one or more second mesh values is less than an average of the one or more first mesh values.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to use substantially the same diverter material in two sequential diversion phases, since there is a finite choice to use the same or different materials (or to use similar mass or not to use similar mass).  
Claim 12  Camp, as modified with respect to claim 9, discloses that diagnostic data used as part of the diagnostic data model updating for diversion stage planning modification includes the extent of fracture growth monitored at each diversion stage, thereby disclosing that the selecting the second diverter of the set of diverters to be pumped into the wellbore comprises: including estimating a fracture width or length after pumping the first diverter into the wellbore using the onset of pressure response value [page 8, lines 23-32], and otherwise discloses all the limitations of this claim, but does not explicitly disclose selecting the second diverter of the set of diverters to be pumped into the wellbore is further based on the fracture width or length.

Claim 13  Camp, as modified with respect to claim 9, discloses that selecting the second diverter of the set of diverters to be pumped into the wellbore comprises: identifying, using the diverter schedule, the second diverter of the set of diverters that is scheduled to be pumped into the wellbore after the first diverter [as discussed at claim 9], and otherwise discloses all the limitations of this claim, but does not explicitly disclose determining that the onset of pressure response value is less than a first onset of pressure response threshold value associated with the first diverter and greater than a second onset of pressure response threshold value associated with the second diverter; and selecting, based on determining that the onset of pressure response value is less than the first onset of pressure response threshold value associated with the first diverter and greater than the second onset of pressure response threshold value associated with the second diverter.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to choose the second diverter only after determining that the onset of [in that, if greater, it would suggest that the diverter plug’s placement was farther from the wellbore than anticipated], and to choose the second diverter only after determining that the onset of pressure response value measured is greater than the second onset of pressure response threshold value associated with the second diverter [in that, if less, it would suggest that an insufficient volume of the second diverter would be present to fill the fracture to the desired location of the second diverter plug because the type of diverter resulted in placement beyond the intended location].  In this regard, the operator has the advantage of the diagnostic data model being updated to properly assess the type of diverter needed for a successful second diverter drop, in order to rule out improper diverter types and confirm proper diverter types, and it would be inconsistent to ignore the foregoing indications of an unsatisfactory placements of the first diverter plug and second diverter plugs.  Thus, one of ordinary skill in the art would reasonably have expected that this process of confirming an earlier scheduled second diverter as the second diverter would have been within the skill of the art and would yield and achieve the predictable result that the two diverter plugs would be properly placed and functional.
Claim 14  Camp, as modified with respect to claim 9, discloses that selecting the second diverter of the set of diverters to be pumped into the wellbore comprises: identifying, using the diverter schedule, a proposed second diverter of the set of diverters that is scheduled to be pumped into the wellbore after the first diverter [as discussed at claim 9], and otherwise discloses all the limitations of this claim, but does not explicitly disclose determining that the onset of pressure response value is below a first onset of pressure response threshold value associated with the second diverter; and selecting, from the set of diverters and based on determining that the onset of pressure response value is below the first onset of pressure 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to choose the second diverter only after determining that the onset of pressure response value measured is below a first onset of pressure response threshold value associated with the second diverter [this would be undesirable in that it would suggest that the diverter plug’s displacement volume would not be enough to set the new diverter plug], and to choose a different second diverter only after determining that the onset of pressure response value measured is greater than the second onset of pressure response threshold value associated with the new diverter [such that enough displacement volume of the different diverter would then be sufficient to set the diverter plug].  In this regard, the operator has the advantage of the diagnostic data model being updated to properly assess the type of diverter needed for a successful second diverter drop, in order to rule out improper diverter types and confirm proper diverter types.  Thus, one of ordinary skill in the art would reasonably have expected that this process of considering and rejecting a diverter type, then considering and confirming a different diverter type as the second diverter would have been within the skill of the art and would yield and achieve the predictable result that the second diverter plug would be properly placed and functional. 
Claim 15  Camp, as modified with respect to claim 9, discloses measuring a second onset of pressure response value using the pressure sensor, during or after pumping the second diverter into the wellbore [such sensor needed to determine when an appropriate rise in pressure occurred, this event defining the displacement volume that is the next onset of pressure response]; and 
selecting a third diverter using the second onset of pressure response value and the diverter schedule [the onset of pressure measurement happens at each diversion phase, since the model is updated at each such phase; page 17, line 17 – page 19, line 9], the third diverter including matter corresponding to one or more third mesh values, an average of the one or more third mesh values being smaller than an average of the one or more first mesh values and an average of the one or more second mesh values [Reddy’s disclosure indicates such mesh relationships arising as the diverter plug locations get nearer to the wellbore, such a location progression arising from the diverter plug placement of claim 9; Reddy para. 0067]; and 
pumping the third diverter into the wellbore.
Claim 16  Camp, as modified with respect to claim 9, discloses that the diverter schedule further includes for each diverter of the set of diverters [i.e., for each diversion phase]: determining, using the diverter schedule, a mass of a proppant to pump into the wellbore before or after each diverter of the set of diverters scheduled to be pumped into the wellbore, wherein the mass of the proppant is determined, in part, by a quantity of diverter stages in the diverter schedule [page 14, line 3 – page 15, line 18].
Claim 17  As discussed with respect to claims 1 and 9, Camp discloses a non-transitory computer-readable medium comprising instructions that when executed by a processing device, cause the processing device to perform operations [Abstract; Figs. 4-10; page 29, line 27 – page 31, line 22] including:
defining a diverter schedule, the diverter schedule including a set of diverters to be pumped into a wellbore over a duration of time [page 4, line 24 – page 4, line 9; page 7, lines 12-21];
[a plurality of diverter phases are disclosed(abstract) and diverters include particulates, thus, a particulate mesh size is disclosed for the phases (page 1, lines 24-29)];
determining an onset of pressure response value using a measurement by a pressure sensor [injection tools 116 include sensors, including pressure sensors; page 8, line 23 – page 9, line 10] during or after pumping the first diverter into the wellbore [although not specifically claimed as such the present application optionally defines “onset of pressure response” as “the time delay or the displacement volume required to see a first pressure signal (i.e., increase in pressure since the diverter hit downhole)”; Camp discloses a desired/targeted diversion pressure response (“DPR”) which is a function of the amount of diverter, the amount being calculated and that amount measured and used, and then the actual DPR using that amount is compared to the calculated targeted DPR, and if different above a threshold, then the diagnostic data model is updated, thus ultimately modifying the diverter schedule for future diversion phases (page 17, line 25 – page 19, line 9, page 15, line 25 – page 17, line 10, page 20, line 1 – page 21, line 5)];
wherein the onset of pressure response value is defined as (a) an amount of time between pumping a material into the wellbore and an increase in pressure detected by the pressure sensor, or (b) a displacement volume of a fluid pumped into the wellbore corresponding to an increase in pressure detected by the pressure sensor [the latter definition equates to the specification definition quoted and satisfied by the examiner in the foregoing portions of this rejection, such that Camp discloses such a displacement volume corresponding to/required to cause the detected increase in pressure, Camp then using the pressure detected at least in the sense that is compared to a target and if sufficiently different then the model is updated resulting in the selection of the second diverter, as described in the foregoing].

selecting a second diverter using the onset of pressure response value and the diverter schedule, the second diverter including matter corresponding to one or more mesh values [the next diverter must be selected based on the diverter schedule modified by the measurement of onset of pressure response discussed in the foregoing]; and
pumping the second diverter into the wellbore [based on the foregoing update].
Camp does not explicitly disclose (a) that the schedule (as modified based on real time data) is intended to systemically generate complexity in a formation [although it is arguable that the improved distribution over the intervals/sections 118 would be a generation of complexity (since more fractures are created/treated), in the interest of compact prosecution, the examiner assumes the intended complexity requires the creation of at least one secondary or tertiary fracture to at least one primary/secondary fracture at each diversion stage], or (b) that a different mesh value is used for the second diverter injection. 
Reddy discloses generating complexity in a formation by plugging a first/primary fracture using a diverter drop and then hydraulically creating at least one secondary fracture by applying hydraulic pressure to the first/primary fracture at the diverter plug [para. 0007, 0009,0067], and further discloses that creating fracture diverter plugs farther from the wellbore and nearer to the wellbore, requires a relatively higher diverter mesh value and a relatively lower diverter mesh value, respectively.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of  Camp to provide that the schedule would include at least two of its diversion phases to be in a 
Claim 18  Camp, as modified with respect to claim 17, otherwise discloses all the limitations of this claim, but does not explicitly disclose that a mass of the first diverter is approximately the same as a mass of the second diverter, and wherein an average of the one or more second mesh values is less than an average of the one or more first mesh values. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to use substantially the same diverter material in two sequential diversion phases, since there is a finite choice to use the same or different materials (or to use similar mass or not to use similar mass).  And further, once the mass decision is made it would be obvious to use a different mesh value, since there are only four choices (same mass-same mesh, same mass-different mesh, different mass – same mesh, different mass-different mesh).  When KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Additionally, as to the second mesh average values being less than the first mesh average values, it would have obvious to use larger size particles in the second diversion phase, as disclosed by Reddy for near wellbore diverter plug placement.  One of ordinary skill in the art would reasonably have expected that choosing the smaller second average mesh value would have been within the skill of the art and would yield and achieve the predictable result that a second diverter plug would be placed nearer to the wellbore than the first diverter plug.
Claim 19  Camp, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that a mass of the first diverter is different from a mass of the second diverter, and wherein an average of the one or more second mesh values is less than an average of the one or more first mesh values. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to use a different diverter material in two sequential diversion phases, since there is a finite choice to use the same or different materials (or to use similar mass or not to use similar mass).  And further, once the mass decision is made it would be obvious to use a different mesh value, since there are only four choices (same mass-same mesh, same mass-different mesh, different mass – same mesh, different mass-different mesh).  When there is a design need or market pressure to solve a problem and there are a finite number of identified, KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Additionally, as to the second mesh average values being less than the first mesh average values, it would have obvious to use larger size particles in the second diversion phase, as disclosed by Reddy for near wellbore diverter plug placement.  One of ordinary skill in the art would reasonably have expected that choosing the smaller second average mesh value would have been within the skill of the art and would yield and achieve the predictable result that a second diverter plug would be placed nearer to the wellbore than the first diverter plug.
Claim 20  Camp, as modified with respect to claim 17, discloses that diagnostic data used as part of the diagnostic data model updating for diversion stage planning modification includes the extent of fracture growth monitored at each diversion stage, thereby disclosing that selecting the second diverter of the set of diverters to be pumped into the wellbore comprises: including estimating a fracture width or length after pumping the first diverter into the wellbore using the onset of pressure response value [page 8, lines 23-32], and otherwise discloses all the limitations of this claim, but does not explicitly disclose determining the second diverter of the set of diverters to be pumped into the wellbore is further based on the fracture width or length.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to include using the foregoing data, model updating, and diversion phase scheduling to determine the second diverter of the set of diverters to be pumped into the 
Claim 21  Camp, as modified with respect to claim 17, discloses that selecting the second diverter of the set of diverters to be pumped into the wellbore comprises: identifying, using the diverter schedule, a second diverter of the set of diverters that is scheduled to be pumped into the wellbore after the first diverter [as discussed at claim 17], and otherwise discloses all the limitations of this claim, but does not explicitly disclose determining that the onset of pressure response value is less than a first onset of pressure response threshold value associated with the first diverter and greater than a second onset of pressure response threshold value associated with the second diverter; and selecting, based on determining that the onset of pressure response value is less than the first onset of pressure response threshold value associated with the first diverter and greater than the second onset of pressure response threshold value associated with the second diverter.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Camp, as modified, to choose the second diverter only after determining that the onset of pressure response value measured is less than a first onset of pressure response threshold value associated with the first diverter [in that, if greater, it would suggest that the diverter plug’s placement was farther from the wellbore than anticipated], and to choose the second diverter only after determining that the onset of pressure response value measured is greater than the [in that, if less, it would suggest that an insufficient volume of the next/new diverter would be present to fill the fracture to the desired location of the second diverter plug because the type of diverter resulted in placement beyond the intended location].  In this regard, the operator has the advantage of the diagnostic data model being updated to properly assess the type of diverter needed for a successful second diverter drop, in order to rule out improper diverter types and confirm proper diverter types, and it would be inconsistent to ignore the foregoing indications of an unsatisfactory placements of the first diverter plug and second diverter plugs.  Thus, one of ordinary skill in the art would reasonably have expected that this process of confirming an earlier scheduled second diverter as the second diverter would have been within the skill of the art and would yield and achieve the predictable result that the two diverter plugs would be properly placed and functional.
Claim 22  Camp, as modified with respect to claim 17, discloses that selecting the second diverter of the set of diverters to be pumped into the wellbore comprises: identifying, using the diverter schedule, a proposed second diverter of the set of diverters that is scheduled to be pumped into the wellbore after the first diverter [as discussed at claim 17], and otherwise discloses all the limitations of this claim, but does not explicitly disclose determining that the onset of pressure response value is below a first onset of pressure response threshold value associated with the proposed second diverter; and selecting, from the set of diverters and based on determining that the onset of pressure response value is below the first onset of pressure response threshold value associated with the proposed second diverter, the second diverter to be pumped into the wellbore, the second diverter being associated with a second onset of pressure response threshold value that is exceeded by the onset of pressure response value.
[this would be undesirable in that it would suggest that the diverter plug’s displacement volume would not be enough to set the new diverter plug], and to choose a second only after determining that the onset of pressure response value measured is greater than the second onset of pressure response threshold value associated with the new diverter [such that enough displacement volume of the different diverter would then be sufficient to set the diverter plug].  In this regard, the operator has the advantage of the diagnostic data model being updated to properly assess the type of diverter needed for a successful second diverter drop, in order to rule out improper diverter types and confirm proper diverter types.  Thus, one of ordinary skill in the art would reasonably have expected that this process of considering and rejecting a diverter type, then considering and confirming a different diverter type as the next/new diverter would have been within the skill of the art and would yield and achieve the predictable result that the next diverter plug would be properly placed and functional.
Claim 23  Camp, as modified with respect to claim 17, discloses measuring a second onset of pressure response value using the pressure sensor, during or after pumping the second diverter into the wellbore [such sensor needed to determine when an appropriate rise in pressure occurred, this event defining the displacement volume that is the next onset of pressure response]; and 
selecting a third diverter using the second onset of pressure response value and the diverter schedule [the onset of pressure measurement happens at each diversion phase, since the model is updated at each such phase; page 17, line 17 – page 19, line 9], the third diverter including matter corresponding to one or more third mesh values, an average of the one or more third mesh values being smaller than an average of the one or more first mesh values and an average of the one or more second mesh values [Reddy’s disclosure indicates such mesh relationships arising as the diverter plug locations get nearer to the wellbore, such a location progression arising from the diverter plug placement of claim 1; Reddy para. 0067]; and 
pumping the third diverter into the wellbore.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jennings et al. (US5238067) and Persac et al. ((WO2017052527) disclose multiple diverter drops to generate formation fracture complexity by creating branch fractures from original fracture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676